Citation Nr: 1126884	
Decision Date: 07/19/11    Archive Date: 07/29/11	

DOCKET NO.  10-21 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Puget Sound Health Care System


THE ISSUE

Whether a claim for reimbursement for unauthorized medical expenses incurred during hospitalization from April 16, 2004, to April 20, 2004, was timely filed.



REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from March 1983 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination by the VA Puget Sound Healthcare Systems that mental health services provided her from April 16, 2004, to April 20, 2004, were not authorized and her claim for reimbursement was not timely filed.  

The case is REMANDED to the Puget Sound Health Care System for development set forth below.  


REMAND

The record is not complete, thus frustrating appellate review.  It appears that on April 15, 2004, the Veteran, who is receiving compensation at the rate of 100 percent for service-connected bipolar disorder, was seen in the emergency room at St. Peter's Hospital in Olympia, WA, because of her mental health disorder.  There is some indication that she was taken there involuntarily, perhaps by court order.  In any event, following evaluation by a County Designated Mental Health Professional (CDMHP), she was transferred that evening to the Emergency Department at the Puget Sound Health Care System/American Lake; she was admitted to the inpatient, mental health ward.  

The CDMHP stayed in the unit from midnight until approximately 4:30am on April 16 attempting to find a place to which the Veteran could be transferred.  At 4:30am the Veteran was transferred to Crisis Triage at Puget Sound.  

The Veteran indicated in a statement dated in March 2006 that she spoke to a VA fee services representative at the VA American Lake facility.  That individual was one of the persons who reviewed the statement of the case issued to the Veteran in 2010.  The Veteran stated that the individual told her that she (Veteran) was not responsible for the bill.  It appears that it is the position of the VA Puget Sound Health Care System that the State of Washington committed the Veteran involuntarily (due to her service-connected disability), so they are responsible for payment.  There is also a finding that the claim was not filed within two years of the treatment.  It appears, however, that there were filings made in March 2006, within two years of the treatment.  Again, the state of the record is such that it is difficult to discern what has happened procedurally in this case.  

A review of the evidence of record also reveals that the Veteran designated Elie Halpern, Attorney, as her representative to act as her attorney in the preparation, presentation, and prosecution of a claim for VA benefits.  Although, the outside of the file indicates that the Veteran is represented by a private attorney (reflecting knowledge by VA Puget Sound Health Care System that she had an attorney), it does not reflect that the attorney has had access to the evidence of record in order that an argument may be made on the Veteran's behalf.  

In view of the foregoing, the case is REMANDED for the following:

1.  The Veteran's attorney in Olympia, Washington, should be contacted in order to be given an opportunity to provide a presentation on behalf of the Veteran with regard to the claim pertaining to the unauthorized medical expenses in April 2004 and whether the Veteran's claim for reimbursement was timely filed.  If the attorney is no longer representing the Veteran, this should be so indicated.  

2.  All VA outpatient, inpatient and mental health records from April 2006 should be associated with the claims file.  In addition, with any necessary authorization from the Veteran, the private records from St. Peter's Hospital and Crisis Triage of Puget Sound should be obtained and associated with the file.  

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought remains denied, the appellant and her representative, if any, should be provided a supplemental statement of the case.  This must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  _________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



